Title: To Alexander Hamilton from Robert Morris, 16 October 1782
From: Morris, Robert
To: Hamilton, Alexander


Office of Finance [Philadelphia] 16 Octo: 1782.
Sir,
I am indebted for two of your Favors, one of which is without date, the other of the fifth Instant enclosing the Account of your Receipts to that Time. I am sorry the Propositions I made did not suit Colo. Malcolm and Mr. Lawrence. I am pleased that you approve the Plans for restoring public Credit and wish they had been adopted, as I conceive the substituting a mere temporary Expedient is dangerous. I am happy to find that the public Creditors are organizing themselves, their Numbers and Influence joined to the Justness of their Cause must prevail if they persevere. The Proceedings of the Committee on Taxation are just what are to be expected on such Occasions.
The Establishment of solid Systems require Time and Industry and the Bulk of Mankind are so attached to their particular Interests, that they are seldom persuaded to extend their Efforts in favor of general Regulations, untill Experience convinces them of their Necessity. I hope the People of America will feel that Conviction before it be too late.
and remain    Sir, your most obedient and humble Servant
RM.
